Citation Nr: 0914168	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
breast.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claims for service connection for 
cancer of the left breast and for an acquired psychiatric 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that the cancer of the left breast with 
which she was diagnosed in December 1997 is related to the 
fibroadenoma removed from her left breast during service.  
Although the fibroadenoma was determined to be benign, she 
asserts that because the cancer was located in the same area 
as the fibroadenoma, the fibroadenoma was the precursor to 
her subsequent development of cancer, and she is therefore 
entitled to service connection.  She has reported that her 
private physician has related her breast cancer to her in-
service fibroadenoma.

The Veteran's service records clearly reflect that she 
underwent the removal of a fibroadenoma from the left breast 
in September 1984.  The Veteran asserts that the 
fibroadenoma was biopsied and determined to be benign but 
there is no report of biopsy of record.  She additionally 
asserts that she underwent biopsy of several additional 
lumps in her left breast that were detected in the 1990's, 
after her separation from service.  Those reports of biopsy 
are also not of record.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran underwent VA examination with respect to her 
claim for service connection for cancer of the left breast 
in February 2008.  In addressing whether the cancer was 
related to the fibroadenoma detected in service, the 
examiner stated that according to medical literature 
discussing the epidemiology and risk factors for breast 
cancer, benign breast conditions were not associated with an 
increased risk for breast cancer.  The important precursors 
of noninvasive or invasive breast cancer were proliferative 
lesions, particularly those with cytologic atypia.  The risk 
of invasive breast cancer was slightly increased for 
proliferative lesions without atypia (complex fibroadenoma, 
moderate of florid hyperplasia, sclerosing adenosis, 
intraductal papillomas).  The risk was higher for 
proliferative lesions with atypia (atypical lobular 
hyperplasia, atypical ductal hyperplasia), and higher still 
where the atypia was multiofocal.  Because the examiner did 
not have the report of biopsy for the fibroadenoma removed 
in service, she was unable to opine as to whether her breast 
cancer was related to the in-service lesion without 
resorting to mere speculation.

The report of biopsy associated with the fibroadenoma 
removed in service has not been specifically requested.  
Because such report may indicate that the fibroadenoma was 
complex, resulting in a slightly increased risk of the 
development of breast cancer, the Board concludes that an 
attempt to locate the report of biopsy should be made.  38 
C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

For similar reasons, the Board finds that the private 
medical records associated with the 1990's biopsies and the 
records associated with her treatment for breast cancer 
should be obtained.  

Next, the Board concludes that an additional VA opinion is 
required.  Even if the in-service report of biopsy cannot be 
located, it appears to the Board that there is sufficient 
evidence of record for a physician to opine as to whether 
her cancer is related to the in-service fibroadenoma without 
having to resort to mere speculation.  The February 2008 
opinion declining to offer the requested medical opinion 
rendered that report of examination inadequate for rating 
purposes.

With respect to the claim for service connection for an 
acquired psychiatric disorder, the Veteran asserts that she 
was assaulted in service and that she currently experiences 
a number of psychiatric symptoms, including depression, 
anxiety, and nightmares, as a result of this assault.

She asserts that she was treated at a civilian hospital 
immediately after the assault, and that the assault was 
reported to both the military police and the San Antonio, 
Texas, police department.

The record shows that the RO attempted to obtain the records 
associated with the Veteran's treatment following the 
assault.  The hospital, rather than providing a negative 
response, stated that more information was needed to locate 
the records.  The RO, however, did not provide the hospital 
with the additional identifying information the hospital 
requested.  On remand, an additional request for the 
records, with the identifying information the hospital 
requested, should be made.

It does not appear from the record that the RO ever 
attempted to obtain the police reports associated with the 
assault from either the military police or the San Antonio, 
Texas, police department.  On remand, such requests should 
be made.

Next, the Veteran underwent VA psychiatric examination in 
March 2008, as a result of which the examiner determined 
that the Veteran did not currently have a diagnosable 
psychiatric disorder.  In rendering this opinion, however, 
the examiner did not take into consideration the other 
psychiatric assessments of record, which include diagnoses 
of depression, anxiety, and post-traumatic stress disorder.  
The examiner's failure to explain why those diagnoses are 
not appropriate renders the March 2008 report of examination 
inadequate for rating purposes.  Accordingly, an additional 
examination and opinion is necessary.

In addition, in Gallegos v. Peake, 22 Vet. App. 329 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. § 3.304(f)(3) places a 
heightened burden of notification on VA in claims for 
service connection for PTSD based on in-service personal 
assault.  The Court stated that first, the RO must inform 
the claimant that she may submit alternative forms of 
evidence, that is, evidence other than service records, to 
corroborate her account of an in-service assault, and 
suggest potential sources for such evidence.  The Court 
further stated that a claimant should also be notified that, 
alternatively, evidence of behavioral changes following the 
alleged in-service assault may constitute "credible 
supporting evidence of the stressor" under § 3.304(f)(3).  
Second, VA must assist the claimant in the submission of 
alternative sources of evidence, by providing additional 
time for the claimant to submit such evidence after receipt 
of the personal-assault letter and, where appropriate, by 
obtaining evidence on the claimant's behalf.  Id. at 335.  
This notification must be accomplished on remand.

Finally, it appears that the Veteran no longer lives in 
Florida.  On remand, an attempt to identify the Veteran's 
current address.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate the Veteran's 
current address.

2.  Send the Veteran a letter 
informing her that she may submit 
alternative forms of evidence, that 
is, evidence other than service 
records, to corroborate her account of 
an in-service assault, and suggest 
potential sources for such evidence.  
The letter should also notify her 
that, alternatively, evidence of 
behavioral changes following the 
alleged in-service assault may 
constitute "credible supporting 
evidence of the stressor" under § 
3.304(f)(3).  

3.  Attempt to obtain the in-service 
report of biopsy associated with the 
September 1984 removal of the 
fibroadenoma from the left breast.

4.  Attempt to obtain the military 
police report associated with the 1983 
sexual assault of the Veteran.

5.  Attempt to obtain the police 
report filed with the San Antonio, 
Texas, police department associated 
with the 1983 sexual assault of the 
Veteran.

6.  Request that the Veteran provide 
authorization for the release of 
medical records pertaining to biopsies 
of lumps detected in the left breast 
during the 1990's, and with her 
treatment for cancer of the left breast 
diagnosed in December 1997.

7.  After the above records have been 
obtained, send the Veteran's claims 
file to a VA examiner to obtain an 
opinion addressing whether her cancer 
of the left breast is related to her 
period of service.  No further 
examination of the Veteran is necessary 
unless the examiner determines 
otherwise.  The claims folder should be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims folder 
was reviewed.

The examiner should provide opinions as 
to the following:

a.  If the report of biopsy 
associated with the September 1984 
removal of the fibroadenoma is of 
record, does that report show 
either that the fibroadenoma was 
complex or malignant?

b.  If the report of biopsy 
associated with the September 1984 
removal of the fibroadenoma is not 
of record, is it at least as likely 
as not (50 percent probability or 
greater) that the fibroadenoma was 
complex?  If so, is it at least as 
likely as not that the cancer of 
the left breast is related to the 
in-service fibroadenoma?

c.  If there is a less than 50 
percent chance that the in-service 
fibroadenoma was complex, what is 
the likelihood (50 percent 
probability, less than 50 percent 
probability, or greater than 50 
percent probability) that the 
cancer of the left breast is 
related to the in-service 
fibroadenoma?

d.  Is there a 50 percent 
probability or greater that the 
lumps detected in the 1990's were 
related to the fibroadenoma removed 
in service?  If so, is there a 50 
percent probability or greater that 
the breast cancer with which she 
was diagnosed in December 1997 is 
related to those lumps? 

The rationale for each opinion, with 
citation to relevant medical findings, 
must be provided.

8.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any currently 
diagnosed psychiatric disorder is 
related to her period of active 
service, to include a 1983 sexual 
assault.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.

The examiner should provide opinions as 
to the following:

a.  Based upon a review of the 
Veteran's claims file and a full 
psychiatric examination, what is 
the most appropriate psychiatric 
diagnosis of the Veteran?

b.  If records corroborating the 
alleged sexual assault are not of 
record:

1.  Do the Veteran's service 
personnel records demonstrate a 
decline in performance consistent 
with an assault having occurred, 
or is the decline in performance 
more likely (more than 50 percent 
probability) associated with an 
alternative cause, such as the 
death of the Veteran's mother?  
(See February 2004 VA record 
showing that the Veteran reported 
increased use of alcohol 
following the death of her 
mother). 
2.  Do the Veteran's service 
treatment records demonstrate 
physiologic complaints consistent 
with an assault having occurred?

c.  Is there a 50 percent 
probability or greater that the 
Veteran's currently diagnosed 
psychiatric disorder is related to 
her period of active service, to 
include the alleged sexual assault, 
or a service-connected disability?  
(See February 2005 psychiatric 
evaluation showing that the 
Veteran's depression was related to 
her physical condition).

The rationale for each opinion, with 
citation to relevant medical findings, 
must be provided.  

The examiner must also reconcile her or 
her findings with the other opinions of 
record, including specifically, the 
March 2008 opinion determining that the 
Veteran did not currently meet any 
diagnostic criteria for a valid 
psychiatric diagnosis.

9.  Then, readjudicate the appeal.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

